Case 19-11617   Doc 12-3    Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                           Loan Modification Page 1 of 5
Case 19-11617   Doc 12-3    Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                           Loan Modification Page 2 of 5
Case 19-11617   Doc 12-3    Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                           Loan Modification Page 3 of 5
Case 19-11617   Doc 12-3    Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                           Loan Modification Page 4 of 5
Case 19-11617   Doc 12-3    Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                           Loan Modification Page 5 of 5
